*548PER CURIAM:
Jesse E. Boyer, Sr., and Marilyn L. Boyer appeal the district court’s order accepting the recommendation of the magistrate judge and dismissing their civil action without prejudice. We have reviewed the record and find no reversible error. Accordingly, we deny Appellants’ motion to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. See Boyer v. Finley, No. 2:07-cv-01868-DCN, 2007 WL 2477310 (D.S.C. Aug. 28, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.